 Case 5:21-cv-11636-JEL-EAS ECF No. 5, PageID.68 Filed 07/26/21 Page 1 of 5




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Strike 3 Holdings, LLC,

                        Plaintiff,      Case No. 21-11636

v.                                      Judith E. Levy
                                        United States District Judge
JOHN DOE subscriber assigned IP
Address 50.108.114.110,                 Mag. Judge Elizabeth A.
                                        Stafford
                        Defendant(s).

________________________________/

     ORDER GRANTING LEAVE TO SERVE A THIRD-PARTY
     SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE [4]

     Plaintiff Strike 3 Holdings, LLC brings this copyright infringement

action against John Doe, an internet subscriber assigned IP address

50.108.114.110.     Plaintiff alleges that Defendant downloaded and

distributed Plaintiff’s copyrighted works on the BitTorrent network in

violation of 17 U.S.C. § 106. Plaintiff further alleges that it does not know

Defendant’s identity beyond the IP address, which Plaintiff discovered

through the work of an investigator hired to investigate copyright

infringement of its works.
 Case 5:21-cv-11636-JEL-EAS ECF No. 5, PageID.69 Filed 07/26/21 Page 2 of 5




      This matter is now before the Court on Plaintiff’s ex parte motion to

serve a subpoena on third-party Frontier Communications, Defendant’s

internet service provider. Plaintiff argues that it should be permitted to

issue a Rule 45 subpoena prior to a Rule 26(f) conference because it

cannot determine Defendant’s identity and proceed with this copyright

infringement lawsuit absent such a subpoena. See Fed. R. Civ. P. 26(f),

45.

      Rule 26 authorizes parties to engage in discovery only after the

parties have met and conferred, but a district court may, in its discretion,

order discovery prior to the 26(f) conference. Fed. R. Civ. P. 26(d)(1). It

is not uncommon for discovery, such as the subpoena requested here, to

be authorized prior to the 26(f) conference in copyright infringement

cases. See Arista Records, LLC v. Doe, 604 F.3d 110, 119 (2d Cir. 2010);

Malibu Media, LLC v. John Does 1-9, No. 12-cv-12587, 2013 WL 142083

at *1 (E.D. Mich. January 11, 2013). In such cases, the party alleging

copyright infringement must demonstrate that it has “good cause” for

early discovery. Third Degree Films, Inc. v. Does 1-72, No. 12-cv-14106,

2012 WL 12931709 at *1 (E.D. Mich. November 13, 2012) (citing Arista

Records, 604 F.3d at 119). A plaintiff demonstrates good cause where it


                                     2
 Case 5:21-cv-11636-JEL-EAS ECF No. 5, PageID.70 Filed 07/26/21 Page 3 of 5




“(1) [] makes a prima facie showing of a copyright infringement claim; (2)

[] submits a specific discovery request; (3) the information sought is

limited in scope and not available through alternative means; and (4)

there is a minimal expectation of privacy on the part of the defendant.”

Id.

      Here, Plaintiff has met each of the four elements. It has made out

a prima facie case of copyright infringement by showing it owns a valid

copyright and Defendant copied original elements of that copyright. See

Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). (See

also Dkt. 1 at 7-8.) Plaintiff’s discovery request is specific and limited in

scope, as it wishes to issue a subpoena to Frontier Communications for

the specific and limited purpose of determining the subscriber to whom

the infringing IP address was issued. Last, though Defendant has an

interest in privacy and anonymity in his or her actions online, such an

interest is not a “license for copyright infringement.” Arista Records, 604

F.3d at 118. This Court is currently evaluating the perspective set forth

by Judge Royce C. Lamberth in Strike 3 Holdings, LLC v. John Doe, No.

18425, 2018 WL 6027046 (D.D.C. Nov. 16, 2018), but at this time, and

without further briefing, will not adopt that position.


                                     3
 Case 5:21-cv-11636-JEL-EAS ECF No. 5, PageID.71 Filed 07/26/21 Page 4 of 5




     Accordingly, Plaintiff’s motion is granted on the following terms:

  1. Plaintiff may issue a subpoena to Frontier Communications but

     may only use the information obtained for the limited purpose of

     enforcing its rights under 17 U.S.C. § 106.

  2. The subpoena may only seek the full name and address of the

     subscriber with the IP address 50.108.114.110.

  3. Plaintiff shall attach a copy of this order to the subpoena, and the

     subpoena shall instruct Frontier Defendant to notify Defendant and

     provide a copy of the subpoena and this order to Defendant within

     seven days of service of the subpoena.

  4. Defendant shall have thirty (30) days from the date of notice to file

     any appropriate motion with the Court.



Dated: July 26, 2021                     s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge


                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 26, 2021.
                                         s/William Barkholz
                                     4
Case 5:21-cv-11636-JEL-EAS ECF No. 5, PageID.72 Filed 07/26/21 Page 5 of 5




                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    5
